


Exhibit 10.9


SALLIE MAE SUPPLEMENTAL 401(K) SAVINGS PLAN
Amended and Restated as of June 25, 2015
1.
PURPOSE

The Sallie Mae Supplemental 401(k) Savings Plan (the “Supplemental Savings
Plan”) provides retirement benefits to certain officers and key employees of the
Corporation (defined below) who are eligible to participate in a tax-qualified
401(k) savings plan sponsored by SLM Corporation or any of its subsidiaries (a
“Qualified 401(k) Plan”). The Supplemental Savings Plan is maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of Title I of the Employee Retirement Income Security Act of 1974,
as amended. The Supplemental Savings Plan will remain at all times an unfunded
plan.
With respect to amounts deferred hereunder that are subject to Section 409A of
the Code, as amended, and any regulations and other official guidance,
applicable provisions of the Supplemental Savings Plan document shall be
interpreted to permit the deferral of compensation in accordance with Code
Section 409A, and any provision that would conflict with such requirements shall
not be valid or enforceable.
2.
DEFINITIONS

2.1.    “Corporation” means SLM Corporation and its subsidiaries or any other
person, firm or corporation that may succeed to the business of SLM Corporation
by merger, consolidation or otherwise, and which, by appropriate action, adopts
the Supplemental Savings Plan.
2.2.    “Eligible Pay” means an Eligible Employee’s (as defined in Section 4.1)
base salary earned (and not deferred under a non-qualified deferred compensation
program) during a calendar year in excess of the limit set forth in section
401(a)(17) of the Internal Revenue Code (the “Code”), currently $255,000, except
that beginning with the first payroll period in which an Eligible Employee’s
contributions to a Qualified 401(k) Plan are limited by Section 401(a)(17) of
the Code. Eligible Pay means base salary, certain bonus and commissions earned
(and not deferred under a non­qualified deferred compensation program) and
certain other compensation as determined by the Administrator during a calendar
year in excess of the limit set forth in Section 401(a)(17) of the Code, up to
$500,000 over the limit set forth in section 401(a)(17) of the Code.
2.3.    “Employee” means any employee of the Corporation or a subsidiary of the
Corporation who participates in a Qualified 401(k) Plan in which he or she is
eligible to participate.

1

--------------------------------------------------------------------------------




2.4.    “Participant” means an employee who has a Supplemental Savings Plan
Account, as defined in Section 4.2.
2.5.    “Termination of Employment’’ or “Terminates Employment” means a
Participant’s termination of employment with the Corporation or other separation
from service as described in Code Section 409A and the regulations thereunder.
3.
EFFECTIVE DATE

This Plan is established effective May 1, 2014 (the “Effective Date”), and was
amended June 25, 2015. The Plan represents the assumption and continuation of a
portion of the Sallie Mae Supplemental 401(k) Savings Plan (the “Predecessor
Plan”), sponsored by SLM Corporation (“SLM”).
The original effective date of the Supplemental Savings Plan, originally named
the Supplemental SLMA Employees’ Thrift & Savings Plan, was January 1, 1983. The
Supplemental Savings Plan was renamed the Supplemental 401(k) Savings Plan and
amended February 28, 1999, and again July 1, 2004.
4.
ELIGIBILITY AND PARTICIPATION

4.1.    Employees who are participants in a Qualified 401(k) Plan and whose
contributions, or contributions on their behalf, to such Qualified 401(k) Plan
are limited as a result of the limitations imposed by Code Section 401(a)(17)
and further, who are designated by the CEO or senior human resources officer of
the Corporation, will be eligible to participate in the Supplemental Savings
Plan (“Eligible Employees”).
4.2.    Eligible Employees will be so advised and an account will be established
in their names on the books of the Corporation (a “Supplemental Savings Plan
Account”).
5.
PLAN BENEFITS

Benefits provided under this Supplemental Savings Plan are hypothetical
bookkeeping entries or credits allocated to an Eligible Employee’s Supplemental
Savings Plan Account. Three types of credits may be allocated to a Supplemental
Savings Plan Account: a Deferred Pay Credit, an Employer Matching Contribution
Credit, and an Investment Credit. The amount and source of each type of credit
is described below. Each of the types of credits will be allocated to a
Supplemental Savings Plan Account beginning no sooner than with the payroll
period during or after the payroll period in which the Eligible Employee’s
Eligible Pay exceeds the Code Section 401(a)(17) limit.
5.1.    Deferred Pay Credit: If so elected by the Eligible Employee, a Deferred
Pay Credit will be credited by the Corporation in an amount equal to an Eligible
Employee’s Eligible Pay times five (5) percent.
5.2.    Employer Matching Contribution Credit: A Participant shall be eligible
to receive an Employer Matching Contribution Credit beginning with the first pay
period coincident with the date the Participant completes a twelve month period
of service.

2

--------------------------------------------------------------------------------




The Employer Matching Contribution Credit will be credited by the Corporation in
an amount equal to each dollar of a Deferred Pay Credit credited to a
Supplemental Savings Plan Account.
5.3.    Investment Credits: At the same times as allowed under the Qualified
401(k) Plan, and subject to the same rules, a Participant may request that his
Supplemental Savings Plan Account be deemed to be credited for these purposes to
the core investment funds then offered under the Qualified 401(k) Plan in
accordance with the Participant’s specific direction. In such event, the
Participant’s directions for the “investment” of his Supplemental Savings Plan
Account will be subject to restrictions similar to those on investment and
reinvestment that apply under the Qualified 401(k) Plan. The Corporation may
refuse to follow a Participant’s “investment” direction on a prospective basis
or refuse to continue to make the Investment Credits based on the investment
performance of the Qualified 401(k) Plan Account. In no event will amounts
credited to the Participant’s Supplemental Savings Plan Account be eligible for
loans. Investment Credits will be made until the Supplemental Savings Plan
Account is fully distributed to the Participant. A Participant’s Supplemental
Savings Plan Account will initially be automatically deemed to be credited with
Investment Credits based on the performance of the core investment selected by
the Participant.
Effective as of the Distribution, as defined in the Separation and Distribution
Agreement, dated as of April 28, 2014, by and among SLM Corporation, New BLC
Corporation, a Delaware corporation (“SLM BankCo”), and Navient Corporation,
each Supplemental Savings Plan Account with amounts deemed invested in SLM
Corporation common stock will be credited with one share of Navient Corporation
common stock and one share of SLM BankCo common stock for each share of SLM
Corporation common stock credited to such account. Following the Distribution,
any additional deferrals deemed to be invested in Company stock will be deemed
invested in SLM BankCo common stock, and no additional deferrals will be deemed
invested in Navient common stock.
6.
VESTING

A Participant will at all times be fully vested in Deferred Pay Credits and
Employer Matching Contributions Credits. A Participant will be vested in
Investment Credits at the same time and in the same manner that corresponds to
his vesting percentage under each of the Credits described in this section.
7.
DISTRIBUTIONS

7.1.    Distribution of the vested amounts in a Participant’s Supplemental
Savings Plan Account will be made as follows. In the first year in which a
Participant becomes eligible to participate in the Supplemental Savings Plan,
the Participant must make an election with respect to the form and timing of
payment of his benefit under the Supplemental Savings Plan, provided the
election is made within 30 days after the date the Participant becomes a
Participant in the Supplemental Savings Plan and in a manner acceptable to the
Corporation. In the case of all other Participants, including any new
Participant who fails to make an election within the 30-day period described
above, the Participant shall make an election in a manner acceptable to the
Corporation

3

--------------------------------------------------------------------------------




designating the specific time and manner of distribution of his Supplemental
Savings Plan Account by filing the form with the Corporation by a date
established by the Corporation. In the event a Participant fails to make a
distribution election, he shall receive his benefit in a single lump sum payment
as soon as practicable following the first day of the seventh month following
the Participant’s Termination of Employment. Notwithstanding the foregoing, in
no event will payment be made or commence any earlier than the date of as which
a Participant Terminates Employment. An election to change the time and manner
of payment of amounts credited to a Participant’s Supplemental Savings Plan
Account and earnings credited to such amounts: 1) must delay distribution of
such amounts for at least 5 years beyond the original distribution date; 2) must
be made at least 12 months before the original distribution date; and 3) will
not be effective until 12 months after the new election. In addition, the
Administrator may, in its sole discretion, allow a Participant to make a
different election with respect to the form and timing of payment of the
Participant’s benefit under the Supplemental Savings Plan that relates to
compensation otherwise payable in any calendar year beginning after the date of
such election, which election will be in the form and subject to such
limitations as the Administrator may describe in its sole discretion.
If a Participant Terminates Employment and is reemployed by the Corporation in
the same calendar year, and before a distribution of the Participant’s
Supplemental Savings Plan Account has been made, the Participant’s election as
to the time and manner of payment of his Supplemental Savings Plan Account in
effect on his date of Termination of Employment will be in effect as of the date
he commences reemployment with the Corporation, and can only be modified as
provided herein, provided that in no event will payment be made or commence any
earlier than the date as of which the Participant Terminates Employment with the
Corporation.
Notwithstanding the foregoing, any distribution made to a Participant as a
result of the Participant’s Termination of Employment may not be made earlier
than the first day of the seventh month following the Participant’s date of
Termination of Employment.
7.2.    Distributions will be in the form of cash and can be paid in one (1)
lump sum payment or spread out over a maximum of ten (10) annual installments.
7.3.    Distribution of a Participant’s Supplemental Savings Plan Account
balance will not be accelerated upon the occurrence of a Change in Control. For
purposes of this Section 7.3, a Change in Control means a change in the
ownership or effective control of the Corporation or in the ownership of a
substantial portion of the assets of the Corporation, as determined in
accordance with the requirements of Code Section 409A.
7.4.    In the event of a substantial, unforeseen financial hardship, a
Participant, or if applicable, a beneficiary who succeeds to the Participant’s
interest in the vested Supplemental Savings Plan Account following the
Participant’s death, may submit to the Administrator a request for an early
distribution. Such request will be in writing and will advise the Administrator
of the circumstances of the hardship. Should the Administrator agree, such an
early distribution will be made as soon as practicable after the Supplemental
Savings Plan Account valuation date immediately following the date on which the
Administrator agreed to the early distribution. For these purposes, the value of
the vested portion of the Participant’s Supplemental Savings Plan Account will
be determined as of the valuation date specified above. Any part of the
Participant’s Supplemental

4

--------------------------------------------------------------------------------




Savings Plan Account that is vested and that is not distributed under this early
distribution provision will be distributed in accordance with the general
distribution rule in this Plan.
For purposes of this Section 7.4, a substantial unforeseen financial hardship
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary, or of a Participant’s dependent (as defined in Code Section 152,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Examples of events that may constitute a substantial unforeseen
financial hardship include the imminent foreclosure of or eviction from the
Participant’s primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)). Whether a Participant is faced with a substantial unforeseen
financial hardship will be determined based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of a
substantial unforeseen financial hardship may not be made to the extent that
such emergency is or may be relieved: (i) through reimbursement or compensation
by available insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (iii) by cessation of deferrals under the Plan.
The amount available for distribution of amounts deferred under the Plan on
account of a substantial unforeseen financial hardship shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution), and shall be
determined in accordance with Code Section 409A and the regulations thereunder.
In all events, distributions due to a substantial unforeseen financial hardship
shall be made solely in accordance with the provisions of Code Section 409A and
related official guidance.
7.5.    Payment will be made to the Participant, or in the event of his death,
his beneficiary. In no event may the Participant or, if applicable, the
beneficiary, elect to defer receipt of payment under this Supplemental Savings
Plan once such payment is due. Additionally, except as provided in Section 7.4
above, no amounts credited to a Supplemental Savings Plan Account will be
subject to withdrawal while the Participant is employed by the Corporation.
Amounts payable under the Supplemental Savings Plan will be reduced by all
amounts required to be withheld under appropriate State or Federal law.
7.6.    For purposes of this Supplemental Savings Plan, the Participant’s
beneficiary will be deemed to be the same person(s) as designated by the
Participant under the Qualified 401(k) Plan unless the Participant elects
otherwise by designating a different person or persons on such form and in such
manner as the Administrator may specify.

5

--------------------------------------------------------------------------------




7.7.    Unless expressly provided, no amounts payable under the Supplemental
Savings Plan will be deemed to be compensation for purposes of computing
benefits payable under any other plan of compensation or benefit by the
Corporation.
8.
SOURCE OF PAYMENT

All benefits under the Supplemental Savings Plan will be paid from the general
assets of the Corporation, and no special or separate fund will be established
or other segregation of assets made to assure such payments. Nothing contained
in the Supplemental Savings Plan will create a trust of any kind. In the event
that any Participant or other person acquires a right to receive payments from
the Corporation under the Supplemental Savings Plan, such right will be no
greater than the right of any unsecured general creditor of the Corporation.
9.
PLAN ADMINISTRATION

The Supplemental Savings Plan will be administered by the SLM Corporation
Retirement Committee (the “Administrator’’) or such other committee whose
members may be appointed by and serving at the pleasure of the management-level
Enterprise Risk Committee of the Corporation. The Administrator will have full
power, discretion and authority to interpret, construe and administer the
Supplemental Savings Plan and any part thereof, and the Administrator’s
interpretation and construction hereof, and actions thereunder, will be binding
on all persons for all purposes. The Administrator may employ legal counsel,
consultants, actuaries and agents as it may deem desirable in the administration
of the Supplemental Savings Plan and may rely on the opinion of such counsel or
the computations of such consultants. Except as otherwise provided by law, the
Administrator will not incur any liability whatsoever on account of any matter
connected with or related to the Supplemental Savings Plan or the administration
of the Supplemental Savings Plan, unless the Administrator has acted in bad
faith, or has willfully neglected his duties, in respect of the Supplemental
Savings Plan.
10.
INTERESTS NOT TRANSFERABLE

The interest of any Participant, the Participant’s spouse or the Participant’s
beneficiary or beneficiaries under the Supplemental Savings Plan is not subject
to the claims of creditors and may not be voluntarily or involuntarily sold,
transferred, assigned, alienated or encumbered.
11.
AMENDMENT AND TERMINATION

The Supplemental Savings Plan may at any time be amended, suspended or
terminated, in whole or in part, by the Corporation. No such action will
adversely affect the contractual promise of the Corporation to pay to a
Participant amounts credited under the Supplemental Savings Plan as of the date
of such action, as determined by the Administrator. Notwithstanding the
foregoing, the Supplemental Savings Plan may at any time be amended in such a
way as is necessary to ensure that the requirements of the Internal Revenue Code
are satisfied so that the qualified status of the Qualified 401(k) Plan is
preserved. Further, in no event shall any amendment, modification or termination
be made in a manner that is inconsistent with the requirements under Code
Section 409A.

6

--------------------------------------------------------------------------------




12.
LIMITATION OF RESPONSIBILITY

12.1.    Neither the establishment of the Supplemental Savings Plan, any
modifications thereof, nor the payment of any amounts under the Supplemental
Savings Plan will be construed as giving to any employee or other person any
legal or equitable right against the Corporation, the Board of Directors of the
Corporation, the Administrator, or any officer or employee thereof, except as
herein provided.
12.2.    Nothing in the Supplemental Savings Plan will confer upon any employee
of the Corporation any right to continued employment, or interfere with the
right of the Corporation to terminate his or her employment at any time, for any
reason.
13.
CLAIMS FOR BENEFITS UNDER THIS PLAN

13.1.    In general, distributions under the Supplemental Savings Plan are
automatic and no claim for benefits need be filed. However, a Participant may
submit a claim for benefits under this Supplemental Savings Plan in writing to
the Administrator. If such claim for benefits is wholly or partially denied, the
Administrator will, within a reasonable period of time, but no later than 90
days after receipt of the written claim, notify the Participant of the denial of
the claim. Such notice of denial: (1) will be in writing, (2) will be written in
a manner calculated to be understood by the Participant, and (3) will contain
(a) the specific reason or reasons for denial of the claim; (b) a specific
reference to the pertinent Supplemental Savings Plan provisions upon which the
denial is based; (c) a description of any additional material or information
necessary for the Participant to perfect the claim; and (d) an explanation of
the Supplemental Savings Plan’s claims review procedure. This 90-day period may
be extended if circumstances require additional time, but in no event will the
extension period be more than 90 days. The Participant will be notified of the
extension before the end of the initial 90-day period.
13.2.    Within 60 days of the Participant’s receipt of the written notice of
denial of the claim, or such later time as will be deemed reasonable under the
circumstances, or if the claim has not been granted within a reasonable period
of time, the Participant may file a written request with the Administrator
asking that it conduct a full and fair review of the denial of the Participant’s
claim for benefits. Such review may include the holding of a hearing if deemed
necessary by the reviewing party. In connection with the Participant’s appeal of
the denial of his benefit, the Participant may review pertinent documents and
may submit issues and comments in writing.
13.3.    The Administrator will deliver to the Participant a written decision on
the claim promptly, but not later than 60 days after the receipt of the
Participants request for review, except that if there are special circumstances
(such as the need to hold a hearing) which require an extension of time for
processing, the 60-day period will be extended to 120 days. Such decision will:
(1) be written in a manner calculated to be understood by the Participant,
(2) include specific reasons for the decision, and (3) contain specific
references to the pertinent Plan provisions upon which the decision is based.

7

--------------------------------------------------------------------------------






14.
MISCELLANEOUS

14.1.    Facility of Payment. If it will be found that (a) a person entitled to
receive any payment under the Plan is physically or mentally incompetent to
receive such payment and to give a valid release therefore, and (b) another
person or an institution is then maintaining or has custody of such person, and
no guardian, administrator, or other representative of the estate of such person
has been duly appointed by a court of competent jurisdiction, the payment may be
made to such other person or institution referred to in (b) above, and the
release of such other person or institution will be a valid and complete
discharge for the payment.
14.2.    Notice of Address. Each person entitled to benefits under the Plan must
file with the Administrator, in writing, his mailing address and each change of
mailing address. Any communication, statement, or notice addressed to such
person at such address will be deemed sufficient for all purposes of the Plan,
and there will be no obligation on the part of the Corporation or the
Administrator to search for or to ascertain the location of such person.
14.3.    Data. Each person entitled to benefits under the Plan must furnish to
the Administrator such documents, evidence, or other information as the
Administrator considers necessary or desirable for the purposes of administering
the Plan or to protect the Plan. The Administrator will be entitled to rely on
representations made by Participants, spouses and beneficiaries with respect to
age, marital status and other personal facts, unless it knows said
representations are false.
14.4.    Tax Determinations. Notwithstanding any other provision to the contrary
herein, in the event of a determination, as defined in section 1313(a) of the
Internal Revenue Code, that any Participant is subject to Federal income
taxation on amounts deferred under this Plan, the amounts that are includable in
the Participant’s federal gross income will be distributed to such Participant
upon the receipt by the Corporation of notice of such determination. Subject to
the requirements of Code Section 409A and any guidance issued thereunder, the
Corporation may make such provisions and take such action as it may deem
necessary or appropriate for the withholding of any taxes which the Corporation
is required by any law or regulation of any governmental authority, whether
Federal, state or local, to withhold in connection with any benefits under the
Supplemental Savings Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his
beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.
IN WITNESS WHEREOF, SLM Corporation has caused this Plan to be duly executed in
its name and on its behalf.
SLM Corporation






By:____________________________________

8